457 F.2d 798
UNITED STATES of America, Appellee,v.John Hugh HERRON, Appellant.
No. 71-1320.
United States Court of Appeals,Ninth Circuit.
March 20, 1972.

Jack R. Ormes (argued), James Lester, Los Angeles, Cal., for appellant.
Alice A. Wright, Asst. U. S. Atty.  (argued), Richard K. Burke, U. S. Atty., Joseph S. Jenckes, V, Asst. U. S. Atty., Phoenix, Ariz., for appellee.
Before MADDEN, Judge of the Court of Claims,* and KOELSCH and CHOY, Circuit Judges.
PER CURIAM:


1
John Hugh Herron appeals from the judgment of the district court convicting him of passing a counterfeit $20.00 bill, in violation of 18 U.S.C. Sec. 472.


2
Herron's sole assignment of error is, in substance, that the district judge, by refusing to make an advance ruling on the precise cross-examination that would be permitted of him, effectively kept him from testifying in his own behalf.  The contention is frivolous.  As succinctly stated by the Second Circuit in United States v. Guterma, 281 F.2d 742, 753 (2d Cir. 1960) "We are not aware of any requirement for such a ruling and Guterma had no reason to suppose objection to cross-examination would not be dealt with properly if he chose to take the stand."


3
Judgment affirmed.



*
 Judge Madden died on February 17, 1972, before this opinion was prepared